Licking App. No. 01CA00100, 2002-Ohio-2514. This cause is pending before the court on the certification of a conflict by the Court of Appeals for Licking County. Upon consideration of the motion of amici curiae, Ohio NOW Education and Legal Fund, Ohio Domestic Violence Network, and Action Ohio Coalition for Battered Women, for leave to participate in oral argument scheduled for March 12, 2003,
IT IS ORDERED by the court that the motion for leave to participate in oral argument be, and hereby is, granted, and the amici curiae shall share the time allotted to appellant.